DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126573 to Hosseini in view of US 2014/0340730 to Bergh.
Regarding claims 1-13 and 23-27 Hosseini discloses laser filaments/microtracks that are introduced into a substrate with laser pulses [0042], the filament spacing is selected based on thickness/strength of the substrate [0078-0079] and laser pulses [0011, 0042], the substrate is separated/cleaved along the edge separation line (claim 35). Hosseini additionally suggests basing the perforation spacing on the thickness of the material [0078].
Hosseini does not state the reference stresses. However, Bergh notes the stress of the bulk of the substrate [0075] and peripheral edge stress [0080] and selects laser conditions based on conditions including stress, modulus, strength, failure probability, thermal expansion, transition, and chemical strengthening to improve the stress value in the bulk and edge regions of the glass substrate [0099].
. 
Claims 1-13 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126573 to Hosseini in view of US 2014/0340730 to Bergh and US 2015/0165560 to Hackert.
Regarding claims 1-13 and 23-27 Hosseini and Bergh disclose the above, but do not discuss specific spacings. However, Hackert discloses perforating a brittle material with adjacent perforations spaced 0.5-15 microns apart, and between 2 and 8 microns [0070], and bases this spacing selection on a reference spacing based on the material and size of the cut desired [0073-0074].
The advantage of selecting specific spacings are to ease the cutting of the material based on the material and size of the cut desired. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hosseini and Bergh by selecting specific spacings in order to ease the cutting of the material based on the material and size of the cut desired as discussed in Hackert. Additionally, the spacings are routine optimization. MPEP 2144.


Response to Arguments

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761